PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/213,447
Filing Date: 19 Jul 2016
Appellant(s): DAVIS et al.



__________________
John Davis
For Appellant


EXAMINER’S ANSWER



 on 4/29/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
a) The Appellant’s argument on page 6:
 “The Examiner has erred by relying on inherency and overbroad interpretation of claim limitations in violation of the standard of broadest reasonable interpretation of claims in light of the specification. By interpreting selected claim limitations according to common meaning of words and phrases, ignoring conflict with the specification in such interpretation, and then applying the improper claim interpretation to read on an inherent characteristic of electrical components, the Examiner has set forth an improper rejection.
The applicable standard for claim interpretation is that claims are interpreted using common meaning of words and phrases, except where such interpretation conflicts with the specification, in which case the claims are interpreted in light of the specification. The specification is not to be imported into the claims, rather, the claims (including claim terms) are to be interpreted in a manner consistent with the specification.
To allegedly show the claim 1 limitations of “a first power interface for delivering power to the one or more compute resources in the third blade; and a second power interface for delivering power to the one or more storage resources in the third blade”.
Appellant interprets the Office action as setting forth the Shaw bottom blade 204 group of two CPUs and four memories to show “a first power interface (inherent; there must be a power interface/terminal/bus) for delivering power to the one or more compute resources in the third blade”, and as setting forth the Shaw bottom blade 204 group of storage array controller 504 and two storage devices to show “a second power interface (inherent; there must be a power interface/terminal/bus) for delivering power to the one or more storage resources in the third blade.” Absent further clarification by the Office action, Appellant interprets the Examiner is referring to an inherent first power interface/terminal/bus of or directly attached to the group of two CPUs and four memories as “a first power interface”, and an inherent second power interface/terminal/bus or directly attached to the storage array controller 504 and two storage devices as “a second power interface”.
Appellant observes Shaw Fig. 5 bottom blade 204 is a mixed blade type and has a power connector 212. The power connector 212 is not cited by the Office action in this regard, nor could it be a proper showing of the two distinct power interfaces in the claim, “a first power interface” and “a second power interface”, as power connector 212 is neither two physically distinct power connectors nor two electrically distinct power connectors. And, because no other power connector is shown in Fig. 5, the implicit assumption is that the (single) power connector 212 provides electrical power to both an inherent first power interface/terminal/bus and an inherent second power interface/terminal/bus, in the mixed blade. To the extent it could be argued the power connector 212 is a power interface, it is a single power interface, or in claim nomenclature a first power interface, not a first power interface and also a second power interface, within the meaning in the present specification. The Examiner has completely ignored the claim features and dismissed these ignored features as inherent.”.
The Examiner’s position:
It appears that the Appellant reads the current application’s specification/drawing into the claim in supporting his/her argument.  Even though, there is a single connector 212 taught by figure 2 of U.S. 2013/0335907, however, the claim broadly recites “first power interface and second power interface”.  In the Final Rejection, the Examiner’s position was that, in order to have power delivered to the one or more compute resources and/or one or more storage resource in the third blade, there must be some sort of INTERFACE or medium for electric current to flow to said compute/storage resources in the third blade.  To further clarify any confusion from the Final Rejection and from above argument, the Examiner further provides labels of first power interface and second power interface in below figure 2 U.S. Pub 2013/0335907.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

b) The Appellant’s argument on page 9: 
“Turning to the present specification for interpretation of the respective uses of the term “power interface” in the relevant claim limitations, Fig. 2 (reproduced below) and paragraphs 25 and 26 show and describe a hybrid blade 202 that includes a power interface 246 that delivers power through a power distribution bus 248 to compute resources (i.e., host server 204) of the hybrid blade 202, and another power interface 242 that delivers power through a power distribution bus 244 to storage resources (i.e., storage units 212, 214) of the hybrid blade 202. Power interface 246 and power interface 242 are physically and electrically distinct, a power failure on one will not result in a power failure on the other.
The examiner is asserting that the above that power interface 246 of Appellant could serve as an example of the “first power interface” and connect to and provide power through the power distribution bus 248 to the Shaw “inherent” first power interface/terminal/bus of or directly attached to the group of two CPUs and four memories. In addition, the Examiner further asserts that power interface 242 of Appellant could serve as an example of the “second power interface” and connect to and provide power through the power distribution bus 244 to the Shaw “inherent” second power interface/terminal/bus of or directly attached to the storage array controller 504 and two storage devices. However, such assertion is impermissible hindsight and is yet another reason the rejection is flawed. With regard to inherency, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. Furthermore, in relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. There simply is not two power interfaces, as interpreted through the appellants claims and specification, in the prior art as there is a single power connector 212 in the prior art. 
There is thus ample support in the present specification that the “first power interface” in the claim can be interpreted in light of the power interface 246 which could be connected, through the power distribution bus 248, to the Shaw inherent first power interface/terminal/bus of a grouping of compute resources. And, the “second power interface” in the claim can be interpreted in light of the power interface 242 which could be connected, through the power distribution bus 244, to the Shaw inherent second power interface/terminal/bus of a grouping of storage resources. But there is no support in the present specification that the Shaw inherent first power interface/terminal/bus of a grouping of compute resources is what is meant by “the first power interface” in the specification and in the claims. And there is no support in the present specification that the Shaw inherent second power interface/terminal/bus of a grouping of storage resources is what is meant by “the second power interface” in the specification in the claims.
In Response to Arguments, the Examiner asserts, “While the  Appellant might have a point from reading the supported specification/drawing into claim 1, however, the claimed language recited in claim 1 itself is reasonably opened up for a broader and reasonable interpretation, as applied in the rejection of claim 1 by the Examiner. Broadly interpreted, the Examiner maintains that, in Dl, there must be a power interface/terminal/bus for delivering power to the one or more compute resources in the third blade; and there must be a power interface/terminal/bus for delivering power to the one or more storage resources in the third blade.” There is, per the above factual analysis, no support in the specification and drawings of Appellant for the Examiner attempt to have the claimed language “opened up” beyond the scope of the specification in order to read on an inherent power interface/terminal/bus. Such attempt, without factual support, is improperly dismissive of “a point” by Appellant, and fails to give Appellant findings proper weight in determination of patentability of the claims.
In summary, the Examiner interpretation of the above claim terms to read on inherent characteristics is improper and outside of the scope of broadest reasonable interpretation consistent with the specification, and accordingly the rejection is improper. Per the above factual analysis, Shaw in view of Colgrove does properly not show all of the limitations of independent claim 1. Appellant respectfully submits that independent claim 1 is patentable, along with claims depending therefrom, for at least the above reasons. 
The Examiner’s position:
See explanation in above section (a).
The Appellant’s argument on page 12: 
“ii. Regarding rejection of claim 1, the Office action proposes to modify “the third blade of the system of D1 (Shaw et al. U.S. Pub. 2013/0335907) with a remote access interface... as suggested by D2 (Colgrove et al. U.S. Patent 9,967,342), to further enhance the versatility of data accessing among said blades of Dl.”
The Examiner has erred by applying a motivation or reasoning for such modification that is not factually supported in the cited references and is inconsistent with the teachings in the references. The proposed Office action modification is thus not factually based and does not properly support a finding of obviousness.
Cited Shaw (D1) Fig. 5 (reproduced above in section V.A.1.i) shows three types of blades, each with a network connector 210 (in the drawing, referred to as network connector 212 in the description), which supplies network connectivity to the blade and components in the blade. Shaw Fig. 4 shows, and paragraph 33 describes, “the tray 202 may accommodate blade components 208 that utilize power 124 and/or network connectivity 126 exceeding the resources provided through one tray power connector 210 and/or one tray network connector 212. Accordingly, a tray 202 may enable a blade 206 to connect to and utilize the power 124 and/or network connectivity 126 provided by two or more connectors.”
There is thus factual evidence in Shaw that the Shaw apparatus has sufficient “versatility of data accessing among said blades of D1”, and has variations for “further versatility of data accessing among said blades of D1”. The Examiner has not presented factual evidence in Shaw (D1), nor presented factual evidence in Colgrove (D2), that the Shaw apparatus is in need of further enhancing of “versatility of data accessing among said blades of D1”. The Examiner has not presented factual evidence in Col grove that would show modifying “the third blade of the system of D1 with a remote access interface... as suggested by D2” would in fact “further enhance the versatility of data accessing among said blades of D1” beyond the existing “versatility of data accessing among said blades of D1” evidenced above in the above analysis of Shaw.
The Office action cited motivation for modification of Shaw, and proposed modification of Shaw, is therefore not factually supported in Shaw and Colgrove. The Office action cited motivation for modification of Shaw is inconsistent with the teachings in Shaw, which shows sufficient “versatility of data accessing among said blades of D1” and does not show need of further modification to further enhance such versatility beyond that given in Shaw. Shaw teaches sufficient variations, i.e., modifications, analyzed above, to “further enhance the versatility of data accessing among said blades of D1”. The Office action cited motivation for modification of Shaw is fully satisfied within Shaw. Thus, the Office action has not provided a proper modification for modifying Shaw beyond that which is provided within Shaw. It would therefore not be obvious to the hypothetical person of ordinary skill in the art to modify the blade and system of D1 in the manner purported in the Office action. For at least these reasons, claim 1 and claims depending therefrom are unobvious, and patentable, over Shaw in view of Colgrove.”.
The Examiner’s position:
The Examiner respectfully disagrees with the Appellant.  The Examiner would like to remind the Appellant that it is not required under 35 U.S.C. 103 to show that the primary reference (Shaw) is in need of further enhancing “versatility of data accessing among said blades of D1.”.  As long as the secondary reference shows proper motivation for enhancing versatility of data accessing among different blade servers, it would be sufficient.  In this case, D2, in the same field of endeavor, suggests a storage/computing system (see figures 8b without utilizing the compute resources in said blade (see figures 8B, 9A and column 14 line 60 to column 15 line 34).  Clearly, D2 suggest the idea of versatile and independent accessibility of a local resource from a remote compute resource without involving the respective local compute resource.
 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the third blade of the system of D1 with a remote access interface through which compute resources in a remote blade from the chassis accesses the one or more storage resources in the third blade without utilizing the one or more compute resources in the third blade, as suggested by D2, to further enhance the versatility of data accessing among said blades of D1.
 
d) The Appellant’s argument on page 13:
“iii. Further regarding claim 9, to show claim limitations the Office Action cites Colgrove “D2 further suggests the advantage of using a variety of protocols (which indicates a first/second protocols being different) for data transferring between storage nodes to achieve efficient use of each storage medium (column 11, last paragraph).
The Examiner has erred by overgeneralizing, mischaracterizing what is taught in Colgrove, which does not in fact teach the specific claim limitations of claim 9.
Claim 9 recites, “wherein the remote access interface utilizes a first data communications protocol and the local access interface utilizes a second data communications protocol, the first data communication protocol differing from the second data communication protocol.”
Regarding communication protocols, the Office action cited Colgrove column 11 last paragraph teaches, “the system transfers messages between the storage nodes and non-volatile solid state storage units... In some embodiments, messages are stored in RAM, NVRAM and on NAND flash devices, and a variety of protocols are used in order to make efficient use of each storage medium.” Colgrove thus teaches that the choice of protocol would depend on “efficient use of each storage medium”, and is silent as to choice of protocol depending on whether communication is via the local access interface or the remote access interface.  Hence, Colgrove does not specifically teach the limitations of claim 9, which is therefore patentable over the cited references.
The Examiner’s position:
The Examiner respectfully disagrees with the Appellant.  In the Final Office Action, the Examiner simply pointed out one example of different protocols are applied.  In multiple occurrences, Colgrove (D2) suggests the usage of different type of protocols for different purpose:
In column 3, lines 42-60, Colgrove (D2) teaches “The chassis provides a port for an external communication bus for enabling communication between multiple chassis, directly or through a switch, and with client systems. The external communication may use a technology such as Ethernet, InfiniBand, Fibre Channel, etc. In some embodiments, the external communication bus uses different communication bus technologies for inter-chassis and client communication. If a switch is deployed within or between chassis, the switch may act as a translation between multiple protocols or technologies. When multiple chassis are connected to define a storage cluster, the storage cluster may be accessed by a client using either proprietary interfaces or standard interfaces such as network file system (NFS), common internet file system (CIFS), small computer system interface (SCSI) or hypertext transfer protocol (HTTP). Translation from the client protocol may occur at the switch, chassis external communication bus or within each storage node.”.
In paragraph bridging columns 11-12, Colgrove et al. (D2) teaches “As authorities are transferred between storage nodes and authority owners update entities in their authorities, the system transfers messages between the storage nodes and non-volatile solid state storage units. With regard to persistent messages, messages that have different purposes are of different types. Depending on the type of the message, the system maintains different ordering and durability guarantees. As the persistent messages are being processed, the messages are temporarily stored in multiple durable and non-durable storage hardware technologies. In some embodiments, messages are stored in RAM, NVRAM and on NAND flash devices, and a variety of protocols are used in order to make efficient use of each storage medium. Latency-sensitive client requests may be persisted in replicated NVRAM, and then later NAND, while background rebalancing operations are persisted directly to NAND.”.
Clearly, using different protocols for different purposes (in this case, for local/remote data communications) would have been obvious, as suggested by Colgrove (D2), for optimizing data transmission and also for achieving efficient use of each storage resource. 

e) The Appellant’s argument on page 18:
“i. Kim (U.S. Patent 9,392,720) does not cure the deficiencies of Shaw and Colgrove to show all of the limitations of independent claim 10.
Shaw in view of Colgrove does not show all of the limitations of independent claim 10, for reasons similar to the above discussion in sections V. A. 1 .i-iii. Kim does not cure the deficiencies of Shaw in view of Colgrove to show all of the limitations of independent claim 10, for reasons similar to the above discussion in section V.C.l.i, and as further discussed below.
Regarding the rejection of independent claim 10, Appellant agrees with the Office action that, “D1 does not teach a first local power domain configured to deliver power to the local compute resources; and a second local power domain configured to deliver power to the local storage resources, wherein the first local power domain and the second local power domain are independently operated, wherein each power domain includes multiple instances and each of the multiple instances associated with separate resources of the system, each of the multiple instances controlled independently.” To show these limitations, the Office action cites Kim server rack 100 in Fig. 1 (front view) and Fig. 2 (rearview), and column 4 lines 14-19. Per factual analysis in section V.C.l.i., and inspection of Figs. 1 and 2, Kim shows power supplies that can be independently operated. But, for a given server blade 130, the two power supplies 120 located at opposed ends of the blade 130 are both connected to the same (single) power bus 270 that provides power to that server blade 130, and further power supplies 120 are connected to the same vertical busbars 250 that are connected to the power bus 270 for that server blade 130, which all defines a single power domain within the meaning in the present specification and claims. That is, Kim does not teach a first power domain configured to deliver power to the local compute resources of the server blade 130, and a second power domain configured to deliver power to the local storage resources of the server blade 130. For example, the one, single power domain occupied (in part) by the power bus 270n brings power to the server blade 13 On, in Kim, and there is no independent control of separate resources of the system as claimed.
Hence, Shaw in view of Colgrove and further in view of Kim does not show all of the limitations of independent claim 10. Claim 10 and claims depending therefrom are thus patentable over the cited references.
ii. Further regarding claim 13, to show claim limitations the Office Action cites Shaw paragraphs 20 and 50, “D1 in view of D2/D4 also teaches the hybrid blade of claim 10, wherein the remote access interface is an Ethernet interface (see par [0020]; “network connectivity... Ethernet”) and the local access interface is a Peripheral Component Internet Express (PCIe’) interface (par [0050]; “PCI Express”).
The Examiner has erred by overgeneralizing, mischaracterizing what is taught in Shaw, which does not in fact teach the specific claim limitations of claim 13. Claim 13 recites, “wherein the remote access interface is an Ethernet interface and the local access interface is a Peripheral Component Interconnect Express (PCIe1) interface.”
Regarding communication protocols, the Office action cited Shaw paragraph 20 teaches “at least one chassis network source connector 314 configured to provide network connectivity 126 (e.g., a network port, network hub, network switch 120 or network router that may be connected to a telephone, Ethernet, or optical communication uplink). Shaw paragraph 50 discloses, “The components of the computing device 702 may be connected by various interconnects, such as a bus. Such interconnect may include a Peripheral Component Interconnect (PCI), such as PCI Express, a Universal Serial Bus (USB), firewire (IEEE 794), an optical bus structure, and the like.” These teachings about communication protocols are general to computing devices and network connectivity, and do not specifically direct to use an Ethernet interface for a remote access interface and a peripheral Component Interconnect Express for a local access interface. That is, these teachings in Shaw allow for possibilities for communication protocols, but do not produce the claimed remote access interface with a specific protocol, and the claimed local access interface with a different specific protocol. Claim 13 is hence patentable both by virtue of dependency from independent claim 10, and because the limitations of claim 13 are not specifically taught in Shaw.”.
The Examiner’s position:
See all of the above explanations in sections (a)-(d).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HUNG Q DANG/Examiner, Art Unit 2835                                                                                                                                                                                                        
Conferees:
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835  

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                           

                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by